A return of nulla bona made by the regular marshal of the town of Black-shear, in Pierce county, or by a special marshal appointed by the mayor, upon a fi. fa. issued from a justice court, will not prevent the judgment from becoming dormant. The functions of the marshals as constables are confined to process, etc., emanating from the corporation court created by the special act of August 27, 1872, (pamph. p. 143,) and do not extend to executions issued from other courts in virtue of the general law. The fourth and fourteenth sections of the special act are to be read together, and are to be construed in reference to the title of the act, and to the constitutional rule requiring both unity and conformity in the subject matter. Code, §5056.